Citation Nr: 1019748	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-16 987A	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of accrued benefits in excess of the $ 
18,402.80 that was reimbursed for expenses related to the 
widow's last illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active military service from March 1941 to 
June 1945.  The Veteran died in February 1996.  The appellant 
is the Veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted payment only in the amount of $18,402.80 
for accrued benefits due to the Veteran's surviving spouse, 
who passed away in September 2003.  In November 2009, the 
Board remanded this matter in order to schedule the appellant 
for a videoconference hearing.  In March 2010, the appellant 
testified at a videoconference hearing at the RO before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The appellant is the son of the deceased beneficiary and 
the Veteran; however, he is over 18 years of age, did not 
become permanently incapable of self-support prior to 
attaining 18 years of age, and is not between the ages of 18 
years and 23 years and pursuing a course of instruction at an 
approved educational institution.

2.  The appellant reported and documented payment for charges 
of $18,402.80 for expenses of the last sickness and burial of 
the deceased beneficiary.


CONCLUSION OF LAW

The criteria for reimbursement in excess of $18,402.80 from 
accrued amounts due a deceased beneficiary have not been met.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. §§ 3.1000, 
3.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

The VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides 
among other objectives, for notice and assistance to be 
provided to claimants under certain circumstances.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).

Generally, VA must provide required notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the VCAA has no effect on an 
appeal if the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (August 30, 2001).  As 
explained below, with the issue on appeal here, the law, and 
not the facts, is dispositive.  For that reason, the VCAA is 
not applicable so as to require further notice or assistance 
on this matter.

II. Analysis

The facts of this case are not in dispute.  Historically, the 
Veteran died in February 1996.  The appellant is the son of 
the surviving spouse of the Veteran, now the deceased 
beneficiary of VA benefits, and of the Veteran.  As noted 
above, the Veteran's surviving spouse died in September 2003.  

Received in August 1996 was an Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child (Form 21-534).  On September 
7, 2003, the Veteran's surviving spouse died.  Several days 
later, in a decision dated September 13, 2003, the Board 
granted service connection for the cause of the Veteran's 
death.  In an October 2003 rating decision, the RO 
implemented the Board's decision and granted the Veteran's 
surviving spouse's claim for service connection for the cause 
of the Veteran's death.  In a letter dated in December 2003, 
the RO advised the Veteran's surviving spouse that her claim 
had been granted.

Received in March 2004 was a letter from the appellant and 
his sister, advising that their mother had passed away and 
requesting the appropriate documentation necessary to 
transfer the funds to her beneficiaries -- the appellant and 
his sister.  

Received from the appellant in September 2004 was a completed 
VA Form 21-601, Application for Reimbursement from Accrued 
Amounts Due a Deceased Beneficiary, which was received within 
one year after the date of death of the Veteran's spouse.  
See 38 U.S.C.A. § 5121 (c).  The application form clearly 
notified the appellant to answer fully as to each charge he 
paid in the categories of physician, hospital, nursing, 
burial expenses, and other expenses associated with expenses 
of the deceased beneficiary's last sickness and burial.  The 
appellant completed the VA Form 21-601 with respect to 
expenses incurred relative to the last sickness and burial of 
the deceased beneficiary, and listed total expenses of 
$22,816.06.  Included with this application were copies of 
government checks dated in December 2003, and made out to the 
deceased beneficiary, in amounts of $81,918.00 and $967.00.  

By decision dated in September 2005, the RO determined that 
it would pay to the appellant the amount of $18,402.80 from 
the amounts due and unpaid to the deceased payee at the time 
of her death, and that the payment was based on the expenses 
the appellant paid for the last sickness and burial of the 
deceased payee.

On appeal, the appellant claims reimbursement from accrued 
amounts due a deceased beneficiary in excess of $18,402.80, 
on the basis that the appellant incurred expenses relative to 
the last sickness and burial of the deceased beneficiary, his 
mother.  The appellant asserts that his mother fought for six 
years to get her widow's monthly benefits and eventually 
proved she was entitled to those benefits since VA finally 
approved them and sent her a check starting with the date of 
her husband's death.  He further argues that his mother was 
entitled to those benefits, but because of the timing of VA's 
decision to grant her claim, she never got to see the fruits 
of her perseverance because she died just a few days prior to 
her claim being granted.  The appellant claims that he and 
his sister are the beneficiaries of their mother's estate and 
should therefore be entitled to reimbursement from accrued 
amounts due to their mother, in excess of $18,402.80, and 
from the VA benefits checks that they returned to VA after 
their mother's death.

Because the accrued benefits at issue were not awarded to or 
issued to the veteran's surviving spouse before her death, 38 
U.S.C.A. § 5121 is applicable.

38 U.S.C.A. § 5121 provides in part that periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at the date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid, shall, on the death 
of such individual be paid as follows: (1) Upon the death of 
a person receiving an apportioned share of benefits payable 
to a veteran, all or any part of such benefits to the veteran 
or to any other dependent or dependents of the veteran, as 
may be determined by the Secretary; (2) Upon the death of a 
veteran, to the living person first listed below: (A) The 
veteran's spouse; (B) The veteran's children (in equal 
shares); (C) The veteran's dependent parents (in equal 
shares); (3) Upon the death of a surviving spouse (widow) or 
remarried surviving spouse, to the children of the deceased 
veteran; (4) Upon the death of a child, to the surviving 
children of the veteran who are entitled to death 
compensation, dependency and indemnity compensation, or death 
pension; (5). Upon the death of a child claiming benefits 
under Chapter 18, to the surviving parents; and (6) In all 
other cases, only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness and burial.  38 U.S.C.A. § 5121; see 
also 38 C.F.R. § 3.1000(a).

VA regulations under C.F.R., Part 3, pertaining to accrued 
benefits, provide further direction.  The statutory 
provisions of 38 U.S.C.A. § 5121 are substantively replicated 
in the regulatory provisions of 38 C.F.R. § 3.1000.  38 
U.S.C.A. § 5121 (a)(2) through (6), enumerated above, are 
equivalent to 38 C.F.R. § 3.1000(a)(1) through (5), 
respectively.

38 C.F.R. § 3.1000(a)(5) (or equivalently, 38 U.S.C.A. § 5121 
(a)(6)) is the class to which the appellant belongs.  The 
appellant does not fit into any of the categories listed 
under 38 U.S.C.A. § 5121 (a)(2) through (5), or equivalently 
under 38 C.F.R. § 3.1000(a)(1) through (4).  The evidence of 
record shows while the appellant is the child of the Veteran 
and his spouse, he is not a "child" as defined in 38 C.F.R. 
§ 3.1000(d)(2) and 38 C.F.R. § 3.57.  There is no evidence 
that the appellant is a dependent child of the Veteran and 
his spouse under the age of 18; or before reaching the age of 
18 years, became permanently incapable of self-support; or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  See 38 C.F.R. §§ 3.57, 
3.1000(d)(2).  Rather, the evidence of record shows that the 
appellant was born in January 1949 and his sister was born in 
May 1961; thus neither the appellant nor his sister are a 
"child" as defined in 38 C.F.R. § 3.1000(d)(2) and 38 C.F.R. 
§ 3.57.  Thus, the evidence of record shows that the 
appellant is not an eligible payee under 38 U.S.C.A. § 
5121(a) and 38 C.F.R. § 3.1000(a) (2009).  That is, the 
appellant is not the Veteran's spouse, "child" (as defined 
by regulation), or dependent parent.  

Therefore, under 38 U.S.C.A. § 5121(a), the only category the 
appellant fits is that under 38 U.S.C.A. § 5121 (a)(6), or 
equivalently 38 C.F.R. § 3.1000(a)(5); that is, "all other 
cases".  Therefore, under that provision, the operative rule 
here is that only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of the last sickness and burial.  38 U.S.C.A. § 5121 
(a)(6); 38 C.F.R. § 3.1000(a)(5).  Thus, as discussed above, 
under the law governing reimbursement to the appellant from 
accrued amounts due a deceased beneficiary, the appellant is 
not entitled to payment beyond the amount paid already.  The 
Board finds that the RO in issuing its decision has correctly 
interpreted the applicable regulations and statutes.  

The Board appreciates the sincerity of the appellant's 
statements and testimony.  Although the Board regrets that 
the outcome to the appellant is not favorable, the Board 
notes that it is denying this claim due to the application of 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
this case, the law is dispositive of the issue on appeal, and 
the appellant's claim must be denied because of the absence 
of legal merit or entitlement under the law.  Id.  The Board 
is without authority to grant this claim on an equitable or 
moral basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Based on the undisputed facts of this case, 
the appellant is not entitled to payment beyond the 
$18,402.80 already reimbursed by the RO, for bearing the 
expense of the last sickness and burial of the deceased 
beneficiary of VA benefits.  38 U.S.C.A. § 5121.


ORDER

Entitlement to reimbursement in excess of $18,402.80 from 
accrued amounts due a deceased beneficiary is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


